Citation Nr: 1139389	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-09 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 1, 1998 for the grant of special monthly compensation based on housebound status.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to special monthly compensation based on housebound status effective August 1, 1998.

This issue was remanded by the Board in April 2007 so that a statement of the case could be issued.  After an appeal was perfected, the claim was denied by the Board in October 2009.  The Veteran appealed the denial.  In an April 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the October 2009 decision.


FINDINGS OF FACT

1.  Service-connected PTSD alone would have precluded the Veteran from obtaining or maintaining any gainful employment since August 6, 1993.

2.  The Veteran had service-connected disabilities other than PTSD independently ratable at 60 percent or greater since August 6, 1993.  


CONCLUSION OF LAW

The criteria for an effective date of August 6, 1993 for the award of special monthly compensation based on housebound status have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.341 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a May 2007 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for an earlier effective date, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in March 2008.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and Social Security Administration (SSA) records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2010).  The later requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  The award of compensation payable to a Veteran for aid and attendance and housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later (except as provided in 38 C.F.R. § 3.400(o)(2)).  38 C.F.R. § 3.401(a) (2010).  However, when an award of compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  Id.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate total disability rating based on individual unemployability (TDIU) predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).   

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has multiple service-connected disabilities.  Important to this issue, service-connected low back pain, degenerative disc disease, facet arthropathy of L5-S1 with left radiculopathy has been rated as 60 percent disabling since August 6, 1993 and service-connected PTSD was rated as 70 percent disabling from June 2, 1993 to July 31, 1998 and as 100 percent disabling thereafter.  A TDIU was in effect from June 2, 1993 to August 1, 1998.  

Given the holding in Bradley, and the 60 percent rating assigned for a low back disability since August 6, 1993, the Veteran would warrant an earlier effective date for the grant of special monthly compensation if the evidence reflects that the PTSD alone could have provided the basis for the TDIU prior to August 1, 1998.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As PTSD was rated as 70 percent disabling prior to August 1, 1998, the threshold requirement for a TDIU was met.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record reflects that PTSD alone would have precluded the Veteran from obtaining or maintaining any gainful employment since at least August 6, 1993.  

After an examination in October 1993, a private physician opined that the Veteran was 100 percent disabled due to PTSD and explained that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  According to the examiner, since at least November 1992, the signs and symptoms of PTSD were of such severity and persistence to produce total impairment in the ability to obtain or retain employment.  An October 2003 VA treatment note authored by a clinical psychologist and psychology technician indicates that the Veteran's PTSD was both severe and chronic.  After a November 1993 VA examination, a psychologist reported that significant themes of hopelessness and helplessness abound throughout the results on both objective and projective testing, and the Veteran's current level of functioning is quite limited by the magnitude and pervasity of his disturbances.  A November 1993 VA treatment note indicates that the Veteran was unable to work due to severe PTSD.  In January 1995, SSA found the Veteran to be disabled since August 1993.  It was noted that the impairments which were considered to be severe were PTSD and dysthymia.  Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that PTSD alone precluded the Veteran from obtaining gainful employment as early as August 6, 1993.  

As the Veteran's PTSD alone warranted a TDIU at least as early as August 6, 1993, and he had a separate 60 percent disability rating for a low back disability effective August 6, 1993, the requirements for special monthly compensation based on housebound status were met as of August 6, 1993.  

An effective date prior to August 6, 1993 is not warranted.  The Veteran did not have a total rating prior to June 2, 1993.  Thus, special monthly compensation based on housebound status could not have been granted prior to that date.  Between June 2, 1993 and August 6, 1993, the Veteran did not have disabilities other than PTSD independently ratable at 60 percent and there is no indication (by lay or medical evidence) that the Veteran was permanently housebound as a result of a service-connected disability.  Thus, an effective date for special monthly compensation based on housebound status cannot be granted earlier than August 6, 1993.  


ORDER

Subject to the provisions governing the award of monetary benefits, an effective date of August 6, 1993 for the award of special monthly compensation based on housebound status is granted.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


